Citation Nr: 1200600	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-00 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a cerebrovascular accident, claimed as a stroke.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and acute stress disorder.  

3.  Entitlement to service connection for disability exhibited by mouth burns.

4.  Entitlement to service connection for disability exhibited by anemia.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for colon polyps.  

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for a sinus disability.  

7.  Entitlement to an evaluation in excess of 30 percent for renal dysfunction with hypertension. 

8.  Entitlement to an evaluation in excess of 20 percent for lumbar disc disease with lumbosacral strain. 

9.  Entitlement to an evaluation in excess of 20 percent for erectile dysfunction. 

10.  Entitlement to an evaluation in excess of 10 percent for right knee strain.

11.  Entitlement to an evaluation in excess of 10 percent for left knee strain.  

12.  Entitlement to a compensable evaluation for hepatitis B.  

13.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to January 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Nashville, Tennessee, regional office (RO) of the Department of Veterans Affairs (VA), and a May 2009 rating decision of the St. Petersburg, Florida, RO.  The Nashville, Tennessee RO currently has jurisdiction of these matters.

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD; entitlement to service connection for disability exhibited by anemia; entitlement to an evaluation in excess of 20 percent for lumbar disc disease with lumbosacral strain; entitlement to an evaluation in excess of 10 percent for right knee strain; entitlement to an evaluation in excess of 10 percent for left knee strain, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service treatment records are negative for a cerebrovascular accident, there is no post service evidence of a cerebrovascular accident, and there is no current diagnosis of a cerebrovascular accident or residual disability due to cerebrovascular accident.  

2.  The service treatment records are negative for mouth burns, there is no post service evidence of mouth burns, and there is no current diagnosis of mouth burns or residual disability due to mouth burns.  

3.  Entitlement to service connection for colon polyps was denied in a February 2004 rating decision on the basis that there was no evidence of colon polyps during service and no evidence of a relationship between colon polyps that had recently been removed and active service; the Veteran did not appeal this rating decision.  

4.  Evidence received since February 2004 either does not relate to colon polyps, or is duplicative of evidence that was previously submitted.  

5.  Entitlement to service connection for a sinus disability was denied in a February 2006 rating decision on the basis that there was no evidence of a sinus disability during service and no evidence of a relationship between any claimed sinus disability and active service; the Veteran did not appeal this rating decision.  

6.  Evidence received since February 2006 does not relate to a sinus disability.  

7.  The Veteran does not have albuminuria, current evidence of renal dysfunction, or diastolic pressures of predominately 120 or more. 

8.  The Veteran is in receipt of the highest evaluation available under the rating criteria for erectile dysfunction; it is not shown to require frequent hospitalization or result in marked interference with employment.  

9.  The Veteran's hepatitis B is productive of intermittent nausea, without evidence of intermittent fatigue, malaise, and anorexia, or of incapacitating episodes. 


CONCLUSIONS OF LAW

1.  A cerebrovascular accident, claimed as a stroke, was not incurred or aggravated due to active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011).  

2.  Disability exhibited by mouth burns were not incurred or aggravated due to active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).  

3.  The February 2004 rating decision that denied entitlement to service connection for colon polyps is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).  

4.  Evidence received since the February 2004 rating decision that denied entitlement to service connection for colon polyps is not new and material.  38 C.F.R. § 3.156(a) (2011).  

5.  The February 2006 rating decision that denied entitlement to service connection for a sinus disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).  

6.  Evidence received since the February 2006 rating decision that denied entitlement to service connection for a sinus disability is not new and material.  38 C.F.R. § 3.156(a) (2011).  

7.  The criteria for an evaluation in excess of 30 percent for renal dysfunction with hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.104, 4.115a, 4.115b, Codes 7101, 7502 (2011).  

8.  The criteria for an evaluation in excess of 20 percent for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.21, 4.115b, Code 7522 (2011).  

9.  The criteria for a compensable evaluation for hepatitis B have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.114, Code 7345 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with letters in October 2006, August 2008, and September 2008 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  The August 2008 letter also contained the information regarding claims to reopen based on new and material evidence that is required by Kent v. Nicholson, 20 Vet. App. 1, (2006).  These letters were provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has been afforded appropriate VA examinations regarding his claims for renal dysfunction, hypertension, and erectile dysfunction.  The Veteran has declined his right to a hearing.  

The Veteran has not been afforded VA examinations regarding his claims for service connection for a cerebrovascular accident, mouth burns, or anemia.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, while the Veteran has not been provided VA examinations, the remaining medical evidence to include current treatment records do not contain any evidence of a cerebrovascular accident,  or mouth burns either in service or at the present time.  Therefore, there is no basis for examinations of these disabilities.  In regards to the claims to reopen based on new and material evidence, examinations are required only if the claims are reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.


Service Connection

The Veteran contends that he has a cerebrovascular accident as a result of active service.  He also contends that he has the residuals of mouth burns and that he has anemia due to active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Cerebrovascular Accident

Basically, the Veteran contends that his service connected hypertension has caused him to have a stroke.  These contentions are found in his June 2008 claim.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

However, no evidence whatsoever has been presented to demonstrate that the Veteran has ever had a cerebrovascular accident.  The service treatment records are negative for a cerebrovascular accident.  Moreover, VA and private medical records dating through 2009 are in the claims folder, but neither a history of a cerebrovascular accident nor a current disability as a result of a cerebrovascular accident is noted.  Although the Veteran was not provided a VA examination for his claimed cerebrovascular accident, he did undergo a September 2008 VA genitourinary examination in conjunction with this other claims.  A cerebrovascular accident was not noted by history, and no residual disability was described.  The Veteran is not shown to have the medical expertise do diagnose a cerebrovascular accident or its residuals, which even medical professionals rely on diagnostic tools to identify and differentiate from other disability with similar symptoms.  

The Board concludes that service connection for a cerebrovascular accident claimed as a stroke is not warranted.  There is no evidence that the Veteran has a current disability related to a cerebrovascular accident.  Degmetich v. Brown, 104 F.3d 1328 (1997)


Mouth Burns

The Veteran contends that he has mouth burns as a result of a mouth wash he was given to treat a dental problem.  He describes these burns as severe on his June 2008 claim.  

The service treatment records show that the Veteran was diagnosed with periodontitis in September 1990.  His treatment included a daily one minute swish with Listerine.  

However, there is no evidence whatsoever to that the mouth wash used by the Veteran resulted in burns to his mouth, severe or otherwise.  The service treatment records do not mention complaints or treatment for mouth burns.  

The post service medical records include a February 2006 dental examination, which was negative for mouth burns or the residuals of mouth burns.  There are no other current medical records that demonstrate the Veteran has a residual disability due to mouth burns.  In the complete absence of evidence of a current disability due to mouth burns, service connection must be denied.  Degmetich v. Brown, 104 F.3d 1328 (1997).  

New and Material

The Veteran contends that he has developed colon polyps and a sinus disability as a result of active service.  

The record shows that entitlement to service connection for a colon polyp was denied in a February 2004 rating decision.  The Veteran was notified of this decision in a February 2004 letter, which also provided him with his appellate rights.  He did not initiate an appeal of this decision by submitting a notice of disagreement within one year.  Therefore, the February 2004 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Similarly, entitlement to service connection for a sinus disability was denied in a February 2006 rating decision.  He was notified of this decision and provided his appellate rights in a February 2006 letter.  He did not initiate an appeal of this decision by submitting a notice of disagreement within one year.  Therefore, the February 2006 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Colon Polyps

The evidence considered by the February 2004 rating decision that denied entitlement to service connection for colon polyps included the Veteran's service treatment records, VA examinations and treatment records dating from 1997 to 2003, and private treatment records concerning the surgical removal of colon polyps dating from 2001 to 2003.  Service connection was denied on the basis that there was no evidence of colon polyps during service and no evidence of a relationship between the colon polyps that were removed in 2001 and an episode of blood in his stools during active service.  

The evidence received since the February 2004 rating decision consists of VA treatment records dating from 2004 to 2010, including a May 2005 VA examination of the digestive system.  In addition, the Veteran has submitted photocopies of the same private medical records dating from 2001 to 2003 that were considered by the February 2004 rating decision.  These consists of records from the April 2001 colonoscopy during which his polyps were discovered and removed, as well as follow up letters from his doctor regarding this incident and reminding him that it had been two years since his most recent colonoscopy.  

The Board finds that the Veteran has not submitted new and material evidence to reopen his claim for service connection for colon polyps.  The VA records received since February 2004 do not address his colon polyps or note them only by history.  The May 2005 VA examination did not note colon polyps.  A September 2008 treatment note states that the Veteran did not have blood in his stool.  Therefore, these records are not material.  

The records that are concerned with colon polyps are the private medical records dating from 2001 to 2003.  However, these are the exact same records that were previously considered in the February 2004 rating decision.  Therefore, this evidence is not new.  

The Veteran has not submitted any new and material evidence regarding his claim for service connection for polyps.  His own statements do not qualify as such, as he is not competent to make such a diagnosis.  In the absence of any new and material evidence, his claim may not be reopened.  38 C.F.R. § 3.156(a).

Sinus Disability

The evidence considered by the February 2006 rating decision that denied entitlement to service connection for a sinus disability included the Veteran's service treatment records, as well as VA and private medical records dating through February 2006.  This included a February 2006 VA dental examination that noted a history of a 1996 surgical extraction during service but without residual sinus exposure or defect.  Service connection was denied on the basis that there was no evidence of treatment for a sinus disability during service and no evidence that the Veteran sustained a sinus disability due to dental treatment in service.  

Evidence received since February 2006 includes various VA treatment records and examination reports dating through 2009, as well as private medical records dating through 2009.  However, none of these records show treatment for or a diagnosis of a sinus disability.  Moreover, none of these records state that the Veteran has ever had a sinus disability, service related or not.  

Therefore, as none of the additional evidence submitted by the Veteran relates to his claim for service connection for a sinus disability, it is not material.  The Veteran has not submitted new and material evidence, and his claim may not be reopened.  38 C.F.R. § 3.156(a).

Increased Evaluations

The Veteran contends that the evaluations assigned to his renal dysfunction with hypertension, his erectile dysfunction, and his hepatitis B are inadequate to reflect the impairment that is caused by these disabilities.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether or not a staged rating is appropriate for the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Renal Dysfunction with Hypertension

The record shows that entitlement to service connection for hypertension was established in a July 1997 rating decision.  A 10 percent evaluation was assigned for this disability.  This was increased to 20 percent in a June 2004 rating decision, effective from March 2004.  In a February 2006 rating decision, the diagnosis of the Veteran's disability was expanded to include renal failure secondary to hypertension.  These disabilities were evaluated together, and the rating was increased to the current 30 percent, effective from July 2005.  

The Veteran's disability is evaluated under the rating code for chronic nephritis.  Chronic nephritis is rated as renal dysfunction.  38 C.F.R. § 4.115b, Code 7502.  

For renal dysfunction, a noncompensable rating is assigned for disability manifested by albumin and casts with history of acute nephritis; or, hypertension that is non-compensable under Diagnostic Code 7101.  A 30 percent rating is assigned for disability manifested by albumin, constant or recurring, with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is assigned for disability manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is assigned for disability manifested by persistent edema and albuminuria with BUN [blood urea nitrogen] 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. A 100 percent rating is assigned for disability requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.  

Hypertensive vascular disease with diastolic pressure of predominantly 100 or more is evaluated as 10 percent disabling.  Diastolic pressure of predominanly 110 or more with definite symptoms is evaluated as 20 percent disabling.  Diastolic pressures of predominantly 120 or more and moderately severe symptoms merit a 40 percent evaluation.  Finally, diastolic pressures of predominantly 130 or more with severe symptoms warrant a 60 percent evaluation.  For the 40 percent and 60 percent ratings, there should be careful attention to diagnosis and repeated blood pressure readings.  When continuous medication is shown to be necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, a minimum rating of 10 percent will be assigned.  38 C.F.R. § 4.104, Code 7101.  

The evidence includes VA treatment records dating from 2007 to 2008.  

The Veteran's blood pressure was 153/98 in October 2007. 

During March 2008 treatment for back complaints, the Veteran's blood pressure was 177/96.  Other March 2008 records record it as 184/95.  

March 2008 records show that laboratory studies found the Veteran's Albumin was 4.4 g/dl in August 2008, with normal stated to be 3.5 to 5.0.  

April 2008 records state that the Veteran's blood pressure was 167/105.  The assessment was that his hypertension was uncontrolled, but that it might be pain related.  

In June 2008 the Veteran's blood pressure was 165/111.  The assessments included hypertension, uncontrolled.  

A June 2008 note and an August 2008 letter from the Veteran's VA doctor states that the Veteran was being treated for stress related problems, and was experiencing an elevation "in lab" that could be due to his new medications.  His medicine was being adjusted, but it was appropriate for him to remain on leave from work until October 2008.  

The Veteran was afforded a VA genitourinary examination in September 2008.  The Veteran noted that he had been told of possible renal failure during a 2005 VA examination.  However, there was no history of renal dysfunction or renal failure.  On current examination, the Veteran's blood pressure was 174/103.  The Veteran did have a history of headaches and epistaxis due to hypertension, but no other hypertensive related disease.  Continuous medication was needed to control the Veteran's hypertension, but it was noted that he had not always been compliant.  Albumin was 5.0 g/dl in August 2008, with normal stated to be 3.5 to 5.0.  In July 2008 it was at 4.3 g/dl.  The examiner also reviewed laboratory tests from 2006 to 2008, which showed that the Veteran's creatine and urea nitrogen were within the normal range on each study.  Following the examination and review of the laboratory findings, the examiner concluded that there was no current objective evidence of renal failure.  

The Board finds that entitlement to an evaluation in excess of 30 percent for the Veteran's renal dysfunction with hypertension is not demonstrated by the evidence.  

As outlined above, the next highest evaluation, which is 60 percent rating, is assigned for disability manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  Diastolic pressures of predominantly 120 or more and moderately severe symptoms merit a 40 percent evaluation.  38 C.F.R. § 4.104, Code 7101.  However, the evidence is absent for any of these criteria.  Albuminuria has not been demonstrated at any point during the appeal, and albumin was within the normal range on every occasion that it was measured.  Finally, none of the blood pressure readings recorded during this period shows a diastolic pressure of 120 or more.  In fact, the highest was 111 in June 2008.  Objective evidence of current renal failure was not shown on the September 2008 examination.  Therefore, as none of the criteria for a higher evaluation have been met, the Veteran's symptomatology does not more nearly resemble that of the next highest evaluation, and an increased rating is not warranted.  38 C.F.R. § 4.115b, Code 7502.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  There is no objective evidence that the Veteran's service connected renal dysfunction with hypertension presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The established criteria in this instance adequately describe the Veteran's objective symptoms.  Although there is a letter to the Veteran's employer noting the Veteran would require two months off of work, this was mainly due to stress related factors, although it was also believed to increase the Veteran's blood pressure.  This does not constitute marked interference with employment due to the disability at issue.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Erectile Dysfunction

Service connection for erectile dysfunction was established in a June 2004 rating decision.  A zero percent evaluation was assigned for this disability.  In September 2005, a rating decision increased the evaluation to the current 20 percent rating, effective from March 2005.  The Veteran is also in receipt of special monthly compensation for loss of use of a creative organ as a result of this disability.  
The rating code does not contain an entry for erectile dysfunction.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

In this case, the Veteran's disability is evaluated under the rating code for penis deformity with loss of erectile power.  A 20 percent evaluation is assigned for this disability.  The 20 percent rating is the highest evaluation under this rating code.  38 C.F.R. § 4.115b, Code 7522.  

The Board has considered entitlement to an evaluation in excess of 20 percent for the Veteran's erectile dysfunction, but 20 percent is the highest evaluation available under the rating code.  An evaluation under a different rating code has been considered, but there are no rating codes that are more appropriate for evaluation of the Veteran's disability.  As the maximum scheduler evaluation is in effect, no additional discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  There is no objective evidence that the Veteran's service connected erectile dysfunction presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The established criteria in this instance adequately describe the Veteran's objective symptoms, and referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Hepatitis B

Entitlement to service connection for hepatitis B was established in a June 2004 rating decision.  A zero percent evaluation was assigned for this disability, which continues to remain in effect.  

The Veteran's hepatitis B is currently rated as 0 percent disabling under 38 C.F.R. § 4.114, Code 7345.  

Under Diagnostic Code 7345 for hepatitis B, chronic liver disease that is nonsymptomatic is rated as noncompensable.  Chronic liver disease with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period, is rated 10 percent disabling.  Chronic liver disease with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  A 40 percent evaluation is assigned in cases of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Finally, a maximum 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Code 7345.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

Note (1) to Diagnostic Code 7345 provides that sequelae, such as cirrhosis or malignancy of the liver, is to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for rating under Diagnostic Code 7354 and under a diagnostic code for sequelae.  Note (2) to Diagnostic Code 7345 defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  Note (3) indicates that hepatitis B infection must be confirmed by serologic testing.  38 C.F.R. § 4.114.  

The Veteran underwent a VA genitourinary examination in September 2008.  He was noted to have been assessed with positive hepatitis B antibodies during service in 1995.  Since that time, his course had been stable, and he did not undergo any current treatment.  A record review found that the Veteran had been told in July 2008 that his liver function tests were significantly increased and that he needed to avoid alcohol as well as certain medications.  However, it was noted that August 2008 liver function tests showed marked improvement after the Veteran followed his instructions.  The Veteran reported intermittent nausea.  There was no history of neoplasm, extra-hepatic manifestations, weight change, malnutrition or portal hypertension.  There were no other signs of liver disease.  The diagnosis was hepatitis B, without any effects on the Veteran's usual daily activities.  

The Board finds that the evidence does not support entitlement to a compensable evaluation for hepatitis B.  The evidence does not show that the Veteran has chronic liver disease.  Although he had increased liver function readings in July 2008, these were markedly improved by August 2008 by simply following his doctor's instructions  The only symptom noted on the September 2008 VA examination was intermittent nausea.  Although intermittent fatigue, malaise, and anorexia would warrant a 10 percent evaluation, intermittent nausea does not.  Nausea is mentioned as one of the symptoms that can contribute to incapacitating episodes, which might also allow for a 10 percent evaluation.  However, the September 2008 examination does not mention incapacitating episodes, and there is no record of these in any of the Veteran's VA or private treatment records.  Therefore, in the absence of evidence of intermittent fatigue, malaise, and anorexia, or incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain having a total duration of at least one week but less than two during the past year, the criteria for a compensable rating for hepatitis B have not been met.  

Finally, there is no evidence that the Veteran has missed work or required hospitalization due to his hepatitis B.  The established criteria in this instance adequately describe the Veteran's objective symptoms, and referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service was not required.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for a cerebrovascular accident, claimed as a stroke, is denied. 

Entitlement to service connection for mouth burns is denied. 

New and material evidence has not been submitted to reopen the Veteran's claim for service connection for colon polyps; the appeal is denied.  

New and material evidence has not been submitted to reopen the Veteran's claim for service connection for a sinus disability; the appeal is denied.  

Entitlement to an evaluation in excess of 30 percent for renal dysfunction with hypertension is denied. 

Entitlement to an evaluation in excess of 20 percent for erectile dysfunction is denied. 

Entitlement to a compensable evaluation for hepatitis B is denied. 


REMAND

The Veteran contends that he has developed a psychiatric disability as a result of active service.  He believes this disability to be PTSD.  

The record shows that the Veteran's claim for service connection for PTSD was originally denied by the RO on the basis that he had failed to provide any information regarding in-service stressors that may have resulted in PTSD.  Therefore, the Veteran was not provided with a VA psychiatric examination to confirm or deny the diagnosis of PTSD.  

However, since this denial, the Veteran has submitted a May 2009 report from a private psychologist that contains several stressor incidents.  Following the examination, the diagnoses were PTSD and major depression.  A review of the service treatment records reveals that the Veteran was seen for anxiety one at least one occasion during active service.  This occurred in September 1981.  

During the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the updated version of the law is potentially applicable.  The RO has not had an opportunity to review the Veteran's claim under the new regulation. 

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Compare 38 C.F.R. § 3.304(f) (2009) with 75 Fed. Reg. 39843 (2010).

The service treatment records include a February 1977 laboratory report reflecting that the Veteran is G-6-PD deficient.  However, a review of the service treatment records is completely negative for anemia.  At no time was the Veteran described as being anemic.  March 1995 laboratory studies completed on conjunction with a physical examination note that the Veteran's red blood cells were within normal range.  The March 1995 Report of Medical Examination also states that hemoglobin was measured at 14.0, with 14 to 18 being the normal range.  

The post service medical records indicate that anemia was diagnosed by the Veteran's private examiner in April 2001.  The Veteran had reported blood in his stool, after which a non-malignant sigmoid polyp was discovered and removed on colonoscopy.  All records dated after April 2001 are negative for a current diagnosis of anemia.  This includes both VA and private medical records.  A blood study conducted in August 2008 notes that the red blood count was at 5.41 M/cmm, with normal range being 4.7 to 6.1.  This was obtained two months after the Veteran submitted his claim.  

The Veteran should be afforded an examination to determine if he has disability exhibited by anemia that had its clinical onset or is otherwise related to active duty.  

The Veteran's representative argues in the October 2011 Informal Hearing Presentation that the Veteran, in his April 2008 Substantive Appeal, essentially argues that his service connected back and knee disabilities have increased in severity since the most recent VA compensation examination.  The Board agrees with the representative, and notes that VA treatment records also show that the Veteran complains of increasing symptomatology.  Furthermore, the most recent VA examination to record the range of motion of the spine or the knees was conducted in October 2006, and is now over five years old.  Therefore, the Veteran should be scheduled for additional examinations of his spine and knees.  

In regards to the claim for TDIU, the Board notes that it will be affected by the outcome of the claims for increased evaluations.  The VA has a duty to address all issues raised during the course of an appeal.  Martin v. Derwinski, 1 Vet. App. 411, 413 (1991).  In addition, issues which are inextricably intertwined must be considered together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, this issue will be held in abeyance until the development in the other issues has been completed.  

Accordingly, the case is REMANDED for the following action:

1.  After a review of the claims folder, compile a list of all the Veteran's claimed noncombat stressors, to include but not limited to being exposed to the corpses of Kurds after they were massacred by Iraqis.  To the extent possible, determine the date of each incident.  If necessary, contact the Veteran and request that he supply any additional information needed to determine whether or not these claimed stressors occurred.  

2.  After the stressor list has been compiled, any credible stressor for which sufficient information has been obtained to allow a search should be forwarded to the U. S. Army & Joint Services Records Research Center (JSRRC) to determine whether or not these events occurred and were witnessed by the Veteran.

3.  Simultaneously, determine whether or not the Veteran's claims to have been in fear of hostile military action such as Scud missile or chemical weapon attacks are consistent with the places, types, and circumstances of the Veteran's service.  This should be accomplished by confirming whether or not the Veteran was stationed in places that exposed him to possible hostile enemy action.  If necessary, a search request for the JSRRC should ask that they use unit histories and other similar material to assist in this determination. 

4.  Schedule the Veteran for a VA psychiatric examination.  All indicated tests and studies should be accomplished, and the claims folder must be provided to the examiner.  The examiner should be provided with a document that lists of all verified stressors and which states whether or not the Veteran's claim to have been in fear of hostile enemy action is consistent with the places, types, and circumstances of his service.  The examiner should also be provided with a copy of 38 C.F.R. § 3.304(f)(3) (2011).  After completion of the examination and review of the record, the examiner should attempt to express the following opinions:
a) Does the Veteran have a current diagnosis of PTSD?
b) If it is determined that the Veteran has a current diagnosis of PTSD, is it as likely as not that his PTSD is the result of any of the verified stressors?  In the alternative, is it as likely as not that the Veteran's PTSD is the result of fear of hostile military activity as defined by 38 C.F.R. § 3.304(f)(3)?  
c) If the Veteran is determined to have a diagnosis of any other acquired psychiatric disability in addition to or instead of PTSD, is it as likely as not that this disability was incurred in or aggravated by active service?  The September 1981 treatment for anxiety in service should be addressed.

The reasons and bases for all opinions should be provided with some detail.  If the examiner is unable provide any or all of the requested opinion without resort to speculation, the reasons and bases for this conclusion should be provided, and any missing evidence required to provide the requested opinion should be identified. 

5.  The Veteran should be scheduled for a VA examination of his spine and knees.  The claims folder must be provided to the examiner for use in the study of these disabilities.  All indicated tests and studies should be conducted.  The range of motion should be provided for the spine and the knees.  Any additional disability resulting from pain, weakness, excess fatigability or lack of coordination following repetitive use should also be noted in terms of additional degrees.  Any neurological impairment that might result from the Veteran's lumbar spine disability should be identified.  

6.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any disability exhibited by anemia.  The claims folder must be provided to the examiner for use in the study of these disabilities.  All indicated tests and studies should be conducted.  Reference should be made to the laboratory findings of G-6-PD deficiency in service and the examiner should indicate whether or not this is a congenital defect or disease.  If it is a congenital disease, did it have its onset in service or did it increase in service beyond its natural progress?  If a defect, did superimposed disability, including disability exhibited by anemia, have its onset in service or is it otherwise related to active duty? 

7.  After the development requested above has been completed to the extent possible, the RO should again review the record.  Specific consideration must be given to the provisions of 38 C.F.R. § 3.304(f)(3).  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


